Citation Nr: 0610435	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  05-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for outpatient services at a non-VA 
medical facility subsequent to September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs Medical Center (VAMC) in Togus, Maine. 


REMAND

The veteran asserts that he is entitled to VA fee-basis 
payment for private medical care that he received at the 
Saint Mary's Regional Medical Center subsequent to September 
20, 2004.  The Togus, Maine VAMC denied the veteran's claim 
and the veteran perfected an appeal.  

In a March 2006 letter, the veteran's representative informed 
VA that the veteran wished to have a Videoconference hearing 
before Veterans Law Judge.  Such a hearing must be provided 
to the veteran prior to Board consideration of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled, in 
accordance with the docket number of this 
case, for a Videoconference hearing before 
a Veterans Law Judge, unless otherwise 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






